DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0046592 to Albright et al. “Albright” in view of U.S. Patent No. 5,520,188 to Hennige et al. “Hennige”.  
With respect to Claims 1-2 and 5, Albright discloses an ultrasound imaging and therapy (e.g. high intensity focused ultrasound; HIFU) device comprising a treatment transducer (e.g. concave HIFU transducer 46 in Figs 2-4 and corresponding descriptions) and an ultrasound imaging device (50 in Fig. 3 and corresponding descriptions) situated in the middle of the HIFU transducer.  Albright further discloses wherein the imaging device protrudes into the concave HIFU transducer and the HIFU transducer may tilt independently of the imaging device via mechanical linkages (72A and 74A in Fig. 2 and corresponding descriptions).  Examiner notes that because the HIFU transducer may tilt independently of the imaging device, Albright’s system would read on the claimed limitation of the ultrasound device kept stationary and in indirect contact with the patient’s skin while the HIFU focus is moved in its broadest reasonable interpretation.  In addition, the tilting would facilitate rotation around an axis perpendicular to an imaging plane in its broadest reasonable interpretation.  
However, Albright does not specify that the HIFU transducer comprises a plurality of concentric annual transducers.  
Hennige teaches from within a similar field of endeavor with respect to therapeutic ultrasound transducer devices wherein the transducer includes multiple elements concentrically arranged (Column 2, Line 45-Column 3, Line 45; Figs. 1-2).  
Accordingly, one skilled in the art would have been motivated to have modified the HIFU transducer configuration as described by Albright to include a plurality of concentric annular transducers described by Hennige as such a modification merely involves a simple substation of one known therapeutic transducer for another to yield predictable results (MPEP 2143).  
As for Claim 3, Albright discloses wherein the ultrasound imaging device may obtain orthogonal images planes (Paragraph [0042]).  Moreover, as explained above, the tilting would facilitate rotation around an axis perpendicular to either imaging plane in its broadest reasonable interpretation. 
Regarding Claim 4, Examiner notes that the rotational axis would pass through the center of the concentric annular array given the arrangement of the imaging device and the treatment transducer.  
With respect to Claims 6-7, Hennige teaches that driving electronics are coupled to each element in the concentric array (Column 3, Lines 45-60).  Thus, independent activation (e.g. independent delays) may be configured.  
Regarding Claims 10-11, Albright’s system includes actuators to computationally control the focus of the HIFU transducer within a volume (e.g. 2D/3D path) (Paragraphs [0036]-[0039]).  
As for Claim 12, Examiner notes that use of the modified system would allow the operator to direct the focus of the HIFU to a location based on the diagnostic image.  Thus, the controller to adjust the focus can direct the focal point to an imaged target in its broadest reasonable interpretation.  

Claims 8-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Albright and Hennige as applied to claim 6 above, and further in view of NPL “Acoustic characterization of high intensity focused ultrasound fields: A combined measurement and modeling approach” to Canney et al. “Canney”. 
As for Claims 8-9, Albright and Hennige disclose an ultrasound imaging and therapeutic device as described above.  While the art of record specifies that the treatment is HIFU, there is no specific disclosure with respect to the intensity level as claimed.  
Canney teaches from within a similar field of endeavor with respect to HIFU systems and methods where waveforms may produce positive pressures up to 80 MPA and negative pressures up to 15 MPa (Abstract).  
Accordingly, it would have been obvious to a person skilled in the art to have implemented conventional HIFU settings as described by Canney as such a modification merely involves combining prior art elements according to known techniques to yield predictable results.  

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albright and Hennige as applied to claim 11 above, and further in view of U.S. Publication No. 2014/0107536 to Murakami.  
As for Claims 13-15, Albright and Hennige disclose an ultrasound imaging and therapeutic device as described above.  While the art of record images the patient to dictate the treatment focus, the controller does not appear to automatically adjust the intensity of treatment as claimed.  
Murakami teaches from within a similar field of endeavor with respect to ultrasound treatment systems and methods where a display may display the irradiation conditions of a focused ultrasound wave (Paragraph [0033]).  Murakami explains that the result of the focused ultrasound is cavitation bubbles and wherein the system can perform “optimal therapy or treatment” by adjusting the intensity of focused ultrasound (Paragraph [0039]).  
Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to have modified the controller described by Albright and Hennige to optimize the delivered ultrasound according to the cavitation bubble size and location as described by Murakami in order to enhance the patient safety during the procedure.  Such a modification would allow the treatment to stop if and when cavitation was achieved and/or if cavitation is occurring at the wrong spot (e.g. outside predefined target).  Furthermore, such a modification merely involves combining prior art elements according to known techniques to yield predictable results.  

Claim 15 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Albright and Hennige as applied to claim 11 above, and further in view of U.S. Publication No. 2016/0317844 to Lupotti or U.S. Publication No. 2011/0118598 to Gertner.  
As for Claim 15, Albright and Hennige disclose an ultrasound imaging and therapeutic device as described above.  While the art of record images the patient to dictate the treatment focus, the controller does not appear to automatically stop the treatment as claimed.  
Lupotti teaches from within similar field of endeavor with respect to combined ultrasound therapy and imaging device (Abstract) where the imaging module may be configured to cause the ablation generator to deliver ultrasound to an ROI.  A tracking module is provided to identify and track the ROI using the images to ensure that the target tissue remains in the ROI.  Lupotti explains that if the ROI cannot be found within the image, the HIFU energy is stopped (Paragraph [0034]).  Examiner notes that if the ROI cannot be found, the therapeutic focus would fall outside the predetermined range (e.g. ROI) in its broadest reasonable interpretation.  
Similarly, Gertner teaches from within a similar field of endeavor with respect to ultrasound therapy systems where an image may be monitored to stop therapy if a region of interest is not being treated (Paragraph [0148]).  
Accordingly, it would have been obvious to a person skilled in the art to have modified the controller described by Albright and Hennige to include the tracking module described by Lupotti or the image monitoring means described by Gertner in order to analyze the ultrasound images for correct treatment focus alignment and thus, enhance patient safety.

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive.  Regarding the 35 U.S.C. 103 rejections, Applicant has argued that Albright does not disclose 1) an imaging device which comprises an array of concentric annual ultrasound transducers and 2) wherein the ultrasound imaging device protrudes in an axial direction from the array of concentric annular ultrasound transducers (REMARKS, Page 5).  Examiner does not necessarily dispute Applicant’s first argument as the office action concedes Albright does not specify that the HIFU transducer comprises a plurality of concentric annular transducers (09/14/2021 Non-Final, Page 4).  As for the second argument and Applicant’s reproduced Fig. 8, Examiner respectfully notes that the claim fails to specify that the ultrasound imaging device protrudes in an axial direction from the entire array of concentric annular ultrasound transducers (emphasis added).  Albright’s Fig. 8 depicts where HIFU element 46 is curved toward the base of the imaging element 50 and where the imaging transducer 50 protrudes in an axial direction beyond a portion of the array  (see zoomed and annotated Fig. 8 below).  


    PNG
    media_image1.png
    751
    901
    media_image1.png
    Greyscale



	Moreover, Applicant’s reproduced Fig. 8 (REMARKS, Page 6) does not appear to correctly identify the endpoints of the HIFU element.  Once the endpoints are correctly identified in the zoomed Figure below, one skilled in the art would appreciate that the imaging element protrudes axially beyond the array in its broadest reasonable interpretation.  Thus, Albright is considered to read on the limitation of an ultrasound imaging transducer that produces in an axial direction from a treatment transducer.  


    PNG
    media_image2.png
    751
    901
    media_image2.png
    Greyscale

	 	Applicant also argues that the image quality of Albright cannot be as good as in the case of the invention (REMARKS, Page 7).  Examiner notes that the claim fails to require any degree of image quality.  
Returning to the limitation of an array of concentric annular ultrasound transducers and the combination with Hennige, Applicant argues that Hennige does not cure the deficiencies of Albright (REMARKS, Page 7).  Examiner respectfully disagrees.  As set forth in the rejection above, it is not clear if the Albright’s HIFU transducer is an array.  Hennige teaches from within a similar field of endeavor with respect to therapeutic ultrasound transducer devices wherein the transducer includes multiple elements concentrically arranged (Column 2, Line 45-Column 3, Line 45; Figs. 1-2).  Accordingly, one skilled in the art would have been motivated to have modified the HIFU transducer configuration as described by Albright to include a plurality of concentric annular transducers described by Hennige as such a modification merely involves a simple substation of one known therapeutic transducer for another to yield predictable results (MPEP 2143).  
Thus, the rejections have been maintained.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793